 120320 NLRB No. 29DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are in 1995, unless stated otherwise.2In the absence of exceptions, we adopt pro forma the hearing of-ficer's recommendation that Objection 1 be overruled.3The bargaining unit consists of Airframe and Power Plant (A &P) mechanics employed by the Employer at the Los Angeles Inter-
national Airport.4The payroll eligibility period ended on March 9.Dyncorp/Dynair Services, Inc. and MiscellaneousWarehousemen, Drivers and Helpers, Local
986, International Brotherhood of Teamsters,
AFL±CIO, Petitioner. Case 31±RC±7270December 18, 1995DECISION AND DIRECTIONBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe National Labor Relations Board, by a three-member panel, has considered determinative challenges
in an election held on April 14, 19951and the hearingofficer's report recommending disposition of them. The
election was conducted pursuant to a Decision and Di-
rection of Election. The tally of ballots shows 13 for
and 13 against the Petitioner, with 2 determinative
challenged ballots.The Board has reviewed the record in light of theexceptions2and briefs and has decided to adopt thehearing officer's recommendations only to the extent
consistent with this Decision and Direction.The Petitioner has excepted, inter alia, to the hearingofficer's recommendation that the challenge to the bal-
lot of Arturo Heras be sustained. For the reasons set
forth below, we find merit in this exception.Heras was hired on August 25, 1994, as a rampagent, a job classification specifically excluded from
the bargaining unit.3Thereafter, Heras asked AircraftMaintenance Manager Aref Rteimeh for a transfer to
an A & P mechanic position, because Heras had at-
tended A & P mechanic school and had obtained his
A & P license, a prerequisite for working as an A &
P mechanic.On the evening of March 6, Rteimeh authorizedHeras to work as an A & P mechanic on the Mexicana
Airline (Mexicana) account and receive on-the-job
training. Mexicana requires all A & P mechanics to
have prior training on Mexicana equipment before it
will approve the mechanic's regular assignment to
work on its airplanes. Heras worked as an A & P me-
chanic on March 6 and 7, which is during the payroll
eligibility period.4On those dates, he received a totalof 14 hours of on-the-job training in the engine run
procedure, radio communication, and aircraft taxi for
727 and A320 aircraft, which are the two main types
of aircraft used by Mexicana.During the period of March 9 to 11, Mexicana ap-proved Heras' promotion to A & P mechanic on the
condition that he not work by himself, because he didnot have sufficient experience. Since March 13, Herashas worked as an A & P mechanic.Essentially on these facts, the hearing officer foundthat Heras was not an eligible voter, because he par-
ticipated in training during the payroll eligibility period
ending March 9 and did not engage in actual unit work
until March 13. We disagree.As the hearing officer recognized, ``[i]t is well set-tled that, in order to be eligible to vote, an individual
must be employed and working on the established eli-
gibility date, unless absent for one of the reasons set
out in the Direction of Election.'' Ra-Rich Mfg. Corp.,120 NLRB 1444, 1447 (1958).A subsidiary Board rule defines ``working'' as theactual performance of bargaining unit work. For exam-
ple, in F. & M. Importing Co., 237 NLRB 628, 632±633 (1978), a case cited by the hearing officer, the
Board sustained the challenges to the ballots of two
employees who were hired on the last day of the eligi-
bility period, were paid for 1 hour's ``orientation,'' but
did not actually perform unit work that day.Similarly, in Emro Marketing Co., 269 NLRB 926fn. 1 (1984), another case cited by the hearing officer,
the Board sustained the challenge to the ballot of an
employee who reported for work on the last day of the
eligibility period, was paid for 2 hours of ``orientation
and training,'' but ``did not perform unit work until
after the end of the eligibility period.''A different result was reached in CWM, Inc., 306NLRB 495 (1992), the most recent case cited by the
hearing officer. CWM involved five challenged voterswho were hired as permanent employees and partici-
pated in a comprehensive week-long training program.
By Friday afternoon, the final workday before the end
of the eligibility period, they had successfully com-
pleted the training and were assigned by their super-
visor to begin their jobs. The necessary protective
equipment was missing, however, so they were re-
leased from work with instructions to report back the
following Monday. The Board, in disagreement with
the hearing officer, held that the five employees were
both ``employed'' and ``working'' prior to the payroll
eligibility cutoff date and overruled the challenges to
their ballots.CWM is an important decision for several reasons.First, the Board explained the two purposes underlying
what it termed its ``prework rule,'' supra at 495±496:[I]t operates as a prophylactic against an employ-er's manipulation of an election by hiring employ-
ees favorable to its position just prior to the elec-
tion, and it provides a simple and fair means of
determining whether newly hired employees are
part of the bargaining unit.In addition, the Board distinguished the comprehensive5-day training program the challenged voters com- 121DYNCORP/DYNAIR SERVICES5Emro Marketing, supra at fn. 1; F. & M. Importing Co., supraat 632±633; see also Roy N. Lotspeich Publishing Co., 204 NLRB517, 517±518 (1973).6The fact that as of March 9, Mexicana had not yet approved theEmployer's permanent assignment of Heras to the Mexicana account
is not relevant to his eligibility. As explained above, we are applying
here the Board's Rule that an eligible employee actually perform
unit work during the eligibility period. Similarly, we accord no
weight to the fact that Heras may have been classified as a ramp
agent (an excluded classification) during the eligibility period. The
record evidence, considered as a whole, does not indicate that Heras
worked as a ramp agent for a significant period of time once he
began performing A & P mechanic duties during the eligibility pe-
riod.pleted in CWM from the ``mere orientation and pre-liminaries'' at issue in Emro Marketing and F. & M.Importing, supra. Finally, in CWM, the Board held thatthe employees were ``working in the unit'' and eligible
to vote ``no later than'' the time they were assigned
to their jobs on Friday afternoon.An examination of the cases reveals that the Boardhas consistently held that in order to be ``employed
during the payroll period'' and be eligible to vote, an
employee must perform unit work during the payroll
period, unless, of course, the employee is absent for
certain specified reasons.5Here, Heras' on-the-jobtraining on March 6 and 7 consisted of his actually
performing the duties of an A & P mechanic, thus dis-
tinguishing this case from F. & M. Importing andEmro Marketing, in which the challenged voters' train-ing consisted of ``mere orientation and preliminaries''
and they performed no unit work.6Under the cir-cumstances, Board precedent leads us to conclude thatHeras is eligible to vote in the unit of A & P mechan-
ics.We emphasize that the result reached in this case isin harmony with one of the underlying purposes of the
``prework rule'': simplifying the process of identifying
eligible voters, while at the same time, establishing a
certain degree of stability in the election process. An
employee's performance of unit work is an objective
fact that can be easily ascertained. Thus, we will not
speculate whether an employee performing unit work
is or is not receiving ``training.'' Such an inquiry
could provide uncertainty and delay and would not ef-
fectuate the policies of the Act, which ``favor prompt
completion of representation proceedings.'' VersailMfg. Co., 212 NLRB 592, 593 (1974).Accordingly, for all these reasons, we find, contraryto the hearing officer, that Heras was employed and
working during the eligibility period. Therefore, we
overrule the challenge to his ballot, and we shall direct
that it be opened and counted.DIRECTIONITISDIRECTED
that the Regional Director for Re-gion 31 shall, within 14 days from the date of this De-
cision and Direction, open and count the ballot of
Arturo Heras, prepare and serve on the parties a re-
vised tally of ballots, and issue the appropriate certifi-
cation.